UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registranto Check the appropriate box: o Preliminary proxy statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 NATURAL GAS SERVICES GROUP, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to.Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NATURAL GAS SERVICES GROUP, INC. 508 West Wall Street, Suite 550 Midland, Texas 79701 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on June 15, 2010 The proxy statement and annual report to shareholders are available at www.proxyvote.com. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on June 15, 2010 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Natural Gas Services Group, Inc., a Colorado corporation (the “Company”), will be held at the Hilton Hotel, 117 West Wall Street, Midland, Texas 79701 on June 15, 2010 at 9:00 a.m., Central Time, for the purpose of considering and voting upon proposals: · To elect two Directors to serve until the Annual Meeting of Shareholders to be held in 2013, or until their successors are elected and qualify; · To ratify the appointment of BDO Seidman, LLP as the Company’s independent registered public accounting firm for 2010; and · To transact such other business as may properly be presented at the meeting or at any adjournment(s) of the meeting. Only shareholders of record at the close of business on April 19, 2010 are entitled to notice of and to vote at the meeting and at any adjournment(s) of the meeting.On that day, 12,100,769 shares of our common stock were outstanding and entitled to vote. Our Board of Directors recommends that you vote FOR the (i) election of the director nominees named in this proxy statement, and (ii) the ratification of the appointment of BDO Seidman, LLP as our independent registered public accounting firm for 2010. We cordially invite you to attend the meeting. To ensure your representation at the meeting, please vote promptly even if you plan to attend the meeting. Voting now will not prevent you from voting in person at the meeting if you are a shareholder of record and wish to do so. BY ORDER OF THE BOARD OF DIRECTORS /s/Stephen C. Taylor Stephen C. Taylor Midland, Texas May 3, 2010 Chairman of the Board, President and Chief Executive Officer NATURAL GAS SERVICES GROUP, INC. 508 West Wall Street, Suite 550 Midland, Texas 79701 PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 15, 2010 GENERAL We are providing this proxy statement to you as part of a solicitation by the Board of Directors of Natural Gas Service Group,Inc. for use at our 2010 Annual Meeting of Shareholders and at any adjournment or postponement that may take place. We will hold the meeting the Hilton Hotel, 117 West Wall Street, Midland, Texas 79701 on June 15, 2010 at 9:00 a.m., Central Time. We are taking advantage of Securities and Exchange Commission, or SEC, rules that allow us to deliver our proxy materials to our shareholders on the Internet. Under these rules, we are sending most of our shareholders a two-page notice regarding the Internet availability of proxy materials instead of a full set of proxy materials. If you receive this two-page notice, you will not receive printed copies of the proxy materials unless you specifically request them. Instead, this notice tells you how to access and review on the Internet all of the important information contained in the proxy materials. This notice also tells you how to submit your proxy card on the Internet and how to request to receive a printed copy of our proxy materials. We expect to mail, or provide notice and electronic delivery of, this proxy statement and accompanying proxy card to shareholders beginning on or about May 3, 2010. TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS 1 HOUSEHOLDING OF PROXY MATERIALS 5 PROPOSAL 1 - ELECTION OF DIRECTORS 6 NOMINEES FOR DIRECTORS FOR TERMS TO EXPIRE IN 2013 6 John W. Chisholm 6 Richard L. Yadon 7 CONTINUING DIRECTORS WHOSE TERMS EXPIRE IN 2011 7 Charles G. Curtis 7 Gene A. Strasheim 7 Stephen C. Taylor 7 CONTINUING DIRECTORS WHOSE TERMS EXPIRE IN 2012 8 William F. Hughes, Jr. 8 Alan A. Baker 8 THE BOARD OF DIRECTORS AND ITS COMMITTEES 9 AUDIT COMMITTEE 9 COMPENSATION COMMITTEE 10 GOVERNANCE AND PERSONNEL DEVELOPMENT COMMITTEE 10 NOMINATING COMMITTEE 11 DIRECTOR INDEPENDENCE 11 THE BOARD’S LEADERSHIP STRUCTURE 12 ROLE IN RISK OVERSIGHT 12 CODE OF ETHICS 12 EXECUTIVE OFFICERS 13 EXECUTIVE COMPENSATION 14 COMPENSATION DISCUSSION AND ANALYSIS 14 Introduction and Overview 14 Compensation Philosophy and Objectives 14 Assistance Provided to the Committee 15 Compensation Components 15 Compensation Evaluation Factors 16 Executive Compensation Levels of other Companies in the Natural Gas Compression and Related Businesses 16 Individual and Company Performance – Base Salary and Equity Awards 16 Specific Company Financial Metrics – Cash Bonuses 17 Base Salary 17 Short-Term Incentives – Incentive Cash Bonus Program 17 Long-Term Incentives – Stock Option and Restricted Stock Awards 19 Other Compensation 20 Employment Agreements 20 Allocation of Amounts and Types of Compensation 20 Assistance of Compensation Consultants 20 Change of Control and Severance Arrangements 21 Stock Ownership/Retention Guidelines 21 Perquisites 21 Limit on Deductibility of Certain Compensation 21 COMPENSATION COMMITTEE REPORT 22 EXECUTIVE COMPENSATION 22 GRANTS OF PLAN BASED AWARDS 25 INCENTIVE CASH BONUS PROGRAM 25 1 26 2/UNIT PLAN 26 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END 29 OPTION EXERCISES AND STOCK VESTED IN 2009 30 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE OF CONTROL 30 COMPENSATION OF DIRECTORS 33 Cash Compensation Paid to Directors 34 Equity Based Compensation Paid to Directors 35 Other 35 COMPENSATION AGREEMENTS WITH MANAGEMENT 35 LIMITATION ON DIRECTORS’ AND OFFICERS’ LIABILITY 36 RELATED PERSON TRANSACTIONS 37 PROCEDURES FOR REVIEWING CERTAIN TRANSACTIONS 37 Approval Procedures 38 Ratification Procedures 38 PRINCIPAL SHAREHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT 39 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 41 REPORT OF THE AUDIT COMMITTEE 42 PROPOSAL 2 – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 43 PRINCIPAL ACCOUNTANT FEES 43 Audit Fees 43 Audit Related Fees 44 Tax Fees 44 All Other Fees 44 AUDIT COMMITTEE PRE-APPROVAL POLICIES AND PROCEDURES 44 SHAREHOLDER PROPOSALS 44 COMMUNICATIONS WITH THE BOARD OF DIRECTORS 44 OTHER MATTERS 45 FORM OF PROXY CARD 46 QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS AND THE MEETING Q:Why am I receiving these materials? A: Our Board is providing these proxy materials to you in connection with our 2010 Annual Meeting of Shareholders, which will take place on Tuesday, June 15, 2010. As a shareholder on the record date for the meeting, you are invited to attend the meeting. We also encourage you to vote on the matters described in this proxy statement. Q:What information is contained in these materials? A: This proxy statement includes information about the nominees for director and the other matters to be voted on at the meeting. The proxy statement also includes information about the voting process and requirements, the compensation of directors and some of our executive officers, and certain other required information. Q:What can I vote on at the meeting? A: There are two matters to be voted on at the meeting: 1. To elect two Directors to serve until the Annual Meeting of Shareholders to be held in 2013, or until their successors are elected and qualify; and 2. To ratify the appointment of BDO Seidman, LLP as our independent registered public accounting firm for 2010. Q:How does the Board recommend that I vote on each of the matters? A: Our Board recommends that you vote FOR each of the director nominees and FOR the ratification of the appointment of BDO Seidman, LLP as our independent registered public accounting firm for 2010. Q:Why did I receive a two-page notice in the mail regarding the Internet availability of proxy materials this year instead of a full set of proxy materials? A: We are taking advantage of SEC rules that allow us to deliver proxy materials to our shareholders on the Internet. Under these rules, we are sending most of our shareholders a two-page notice regarding the Internet availability of proxy materials instead of a full set of proxy materials. If you receive this two-page notice, you will not receive printed copies of the proxy materials unless you specifically request them. Instead, this notice tells you how to access and review on the Internet all of the important information contained in the proxy materials. This notice also tells you how to submit your proxy card on the Internet and how to request to receive a printed copy of our proxy materials. Shareholders may also request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. 1 Q:Can I receive next year’s proxy materials by email? A: Yes. All shareholders who have active email accounts and Internet access may sign up for email delivery of shareholder materials. To sign up, go to www.proxyvote.com and click on “Electronic Enrollment.” If you have multiple registered or beneficial accounts, you need to enroll for each account. If you elect to receive proxy materials by email, we will not mail you any proxy-related materials next year. Your enrollment in the email program will remain in effect as long as your account remains active or until you cancel it. Q:Who is entitled to vote at our annual meeting of shareholders? A: Holders of our outstanding common stock on April 19, 2010, are entitled to one vote per share on each of the items being voted on at the meeting. We refer to this date as the Record Date. On the Record Date, we had 12,100,769 shares of common stock outstanding.We have no other classes of stock outstanding. Q:What shares can I vote? A: You can vote all shares you owned on the Record Date. These shares include (1)shares held directly in your name as the shareholder of record and (2)shares held for you as the beneficial owner through a stockbroker, bank or other nominee. Q:What is the difference between holding shares as a shareholder of record and as a beneficial owner? A: Most of our shareholders hold their shares through a stockbroker, bank or other nominee rather than directly in their own name. There are some important distinctions between shares held of record and those owned beneficially. Shareholder of Record If your shares are registered in your name with our transfer agent, Computershare, you are the shareholder of record for those shares and are receiving proxy-related materials directly from us. As the shareholder of record, you have the right to grant your voting proxy directly to us or to vote in person at the meeting. Beneficial Owner If your shares are held in a stock brokerage account, by a bank or other nominee (commonly referred to as being held in “street name”) you are the beneficial owner of those shares. Your broker, bank or nominee is the shareholder of record and therefore has forwarded proxy-related materials to you as beneficial owner. As the beneficial owner, you have the right to direct your broker, bank or other nominee how to vote your shares and are also invited to attend the meeting. However, since you are not the shareholder of record, you may not vote your shares in person at the meeting unless you obtain a signed proxy from your broker, bank or nominee giving you the right to vote the shares. Q:How do I vote if I am a shareholder of record (as described in the question and answer above)? A: You can vote on the Internet or by telephone by following the instructions you received in the mail or by email. If you received a full printed set of our proxy materials in the mail, you can also vote by mail by signing and returning the proxy card provided with those materials. Finally, you can vote in person at the meeting. 2 Q:How do I vote if I am a beneficial owner (as described in the question and answer above)? A: You can vote on the Internet or by telephone by following the instructions you received in the mail or by email. If you received a full printed set of our proxy materials in the mail, you can also vote by mail. You can vote in person at the meeting only if you obtain a signed proxy from your broker, bank or nominee giving you this right. Q:Can I change my vote or revoke my proxy? A: Yes. You can change your vote or revoke your proxy at any time before the final vote at the meeting. You can do this by casting a later proxy through any of the available methods described in the questions and answers above. If you are a shareholder of record, you can also revoke your proxy by delivering a written notice of your revocation to our Corporate Secretary at our principal executive office at 508 West Wall Street, Suite 550, Midland, Texas 79701. If you are a beneficial owner, you can revoke your proxy by following the instructions sent to you by your broker, bank or other nominee. Q:What does it mean if I get more than one set of proxy-related materials? A: It means you hold shares registered in more than one account. Follow the instructions in each set of proxy-related materials to ensure that all of your shares are voted. Q:What is the quorum requirement for the meeting? A: For a “quorum” to exist at the meeting, shareholders holding a majority of the votes entitled to be cast by the shareholders entitled to vote must be present in person or represented by proxy at the meeting. There must be a quorum for any action to be taken at the meeting (other than adjournment or postponement of the meeting). If you submit a properly completed proxy, even if you abstain from voting, then your shares will be counted for purposes of determining the presence of a quorum. If a broker indicates on a proxy that it lacks discretionary authority as to certain shares to vote on a particular matter, commonly referred to as “broker non-votes,” those shares will still be counted for purposes of determining the presence of a quorum at the meeting.Unlike previous years, the NYSE no longer considers the election of directors to be routine (Proposal 1). Therefore, brokers holding shares for their customers will not have the ability to cast votes with respect to the election of directors unless they have received instructions from their customers. It is important, therefore, that you provide instructions to your broker if your shares are held by a broker so that your vote with respect to the election of directors is counted. Q:What is the voting requirement to approve each of the matters? A: Directors are elected by a plurality of the votes cast at the Annual Meeting. This means that the two nominees for election as Directors who receive the greatest number of votes cast in favor of their election will be elected to the Board of Directors. All other matters are approved if the votes cast in favor of the matter exceed the votes cast against the matter. If you are a beneficial owner and do not provide the shareholder of record with voting instructions, your shares may constitute broker non-votes for certain matters (as described in the question and answer immediately above). In tabulating the voting result for a proposal, shares that constitute broker non-votes are not considered as being entitled to vote on that proposal. Q:How can I vote on each of the matters? A: In the election of directors, you may vote For or Withhold as to each individual nominee. For the other matters, you may vote For or Against the matter, or you may indicate that you wish to Abstain from voting on the matter. 3 Q:How will the votes be counted? A: Your shares will be voted according to your directions on your proxy. If you submit a proxy with no further instructions, your shares will be voted in accordance with the recommendations of our Board (For both director nominees named in this proxy statement and For the ratification of the appointment of BDO Seidman,LLP as our independent registered public accounting firm for 2010). If you Withhold your votes on the election of a director nominee, your vote will not be considered a vote cast with respect to that director’s election and therefore will not be counted in determining the number of votes cast for that director.If you Abstain from voting on any of the other proposals, it will have the same effect as a vote Against that proposal. Q:Who will count the votes? A: Broadridge, an international investor relations company, is assisting us with the voting of proxies for our annual meeting. Prior to the meeting, Broadridge will provide us with a tabulation of the votes cast prior to the meeting. We believe that Broadridge will use procedures that are consistent with Colorado law concerning the voting of shares, the determination of the presence of a quorum and the determination of the outcome of each matter submitted for a vote. In addition, we will appoint a voting inspector at the meeting to count and tabulate any votes cast at the meeting. Q:Who may attend the meeting? A: All shareholders as of the Record Date may attend. Please bring to the meeting: · proof of ownership such as: a copy of your proxy or voting instruction card; the two-page notice regarding the Internet availability of proxy materials you received in the mail; or a copy of a brokerage or bank statement showing your share ownership as of the Record Date; and · proof of identification such as a valid driver’s license or passport. Q:How will voting on any other business be conducted? A: We do not expect any matters to be presented for a vote at the meeting other than the two matters described in this proxy statement. If you grant a proxy, either of the officers named as proxy holders, Stephen C. Taylor and Gene A. Strasheim, or their nominees or substitutes, will have the discretion to vote your shares on any additional matters that are properly presented for a vote at the meeting and at any adjournment or postponement that may take place. If, for any unforeseen reason, any of our nominees is not available as a candidate for director, the persons named as the proxy holder will vote your proxy for another candidate or other candidates nominated by our Board. Q:May I propose actions for consideration at next year’s meeting of shareholders? A: Yes. For your proposal to be considered for inclusion in our proxy statement for next year’s meeting, we must receive your written proposal no later than January 3, 2011. If we change the date of next year’s meeting by more than 30days from the date of this year’s meeting, then the deadline is a reasonable time before we begin to print and send our proxy materials. You should also be aware that your proposal must comply with SEC regulations regarding shareholder proposals. Similarly, for you to raise a proposal (including a director nomination) from the floor at next year’s meeting, we must receive a written notice of the proposal no later than March 21, 2011.If we change the date of next year’s meeting by more than 30days from the date of this year’s meeting, then we must receive your written proposal at least 150days before the date of next year’s meeting for the proposal to be timely. 4 Q:Who is paying for this proxy solicitation? A: We will pay the cost of soliciting the proxies. In addition, our officers, directors and employees may solicit proxies or votes in person, by telephone or by email. These people will not be paid any additional compensation for these activities. We will send copies of proxy-related materials or additional solicitation materials to brokers, fiduciaries and custodians who will forward these materials to the beneficial owners of our shares. On request, we will reimburse brokers and other persons representing beneficial owners of shares for their reasonable expenses in forwarding these materials to beneficial owners. HOUSEHOLDING OF PROXY MATERIALS In an effort to reduce printing costs and postage fees, we have adopted a practice called “householding.” Under this practice, shareholders who have the same address and last name and do not participate in email delivery of proxy-related materials will receive only one set of proxy-related materials unless one or more of these people notifies us that he or she wishes to continue to receive individual copies. If you share an address with another shareholder and receive only one set of proxy-related materials and would like to request a separate copy for this year’s annual meeting or for any future meetings, please: (1)call our Investor Relations contact at (432) 262-2700; (2)send an email message to kim.huckaba@ngsgi.com; or (3)mail your request to Natural Gas Services Group, Inc., 508 West Wall Street, Suite 550, Midland, Texas 79701, Attn: Investor Relations. Similarly, you may also contact us through any of these methods if you receive multiple copies of the materials and would prefer to receive a single copy in the future. 5 PROPOSAL 1 - ELECTION OF DIRECTORS Our Board of Directors is divided into three classes, each class to be as nearly equal in number as possible.At each annual meeting of shareholders, members of one of the classes, on a rotating basis, are elected for a three-year term.The authorized number of Directors is currently set at nine.However, we have two vacancies which have not yet been filled, and our Board of Directors does not presently have any plans to fill these two vacancies.Our current Directors are listed below by the year in which their terms expire: Terms Expiring at the 2010 Annual Meeting Terms Expiring at the 2011 Annual Meeting Terms Expiring at the 2012 Annual Meeting John W. Chisholm Charles G. Curtis William F. Hughes, Jr. Richard L. Yadon Gene A. Strasheim Alan A. Baker Stephen C. Taylor The terms of two current Directors, Messrs. Chisholm and Yadon, expire at the 2010 Annual Meeting of Shareholders.Shareholders will be electing two Directors at the meeting.The Board is recommending Mr. Chisholm and Mr. Yadon for re-election to the Board of Directors to serve for three-year terms expiring at the annual meeting of shareholders in 2013. The persons named in the enclosed form of proxy will vote the shares represented by such proxy for the election of the two nominees for Director named above unless other instructions are shown on the proxy card.If, at the time of the meeting, either of these nominees becomes unavailable for any reason, which is not expected, the persons entitled to vote the proxy will vote for such substitute nominee or nominees, if any, as they determine in their sole discretion, or we may reduce the size of the Board. Biographical information and qualifications for each person nominated as a Director, and for each person whose term of office as a Director will continue after the 2010 Annual Meeting, is set forth below. Nominees for Directors for Terms to Expire in 2013 John W. Chisholm John W. Chisholm, 55, was appointed as a Director of Natural Gas Services Group in December 2006 to fill a vacancy created by expanding the size of the Board from seven to eight Directors and was first elected as a Director of Natural Gas Services Group at the annual meeting of shareholders held in June 2007.Mr. Chisholm is the founder of Wellogix, an oil and gas software company that develops software aimed at expediting the exchange of enterprise data and communication of complex engineered services.Mr. Chisholm has served on the Board of Directors of Flotek Industries, Inc. since 2002, is a member of its Compensation Committee and became interim President in August 2009.Flotek Industries, Inc. is a public company which files reports under the Securities Exchange Act of 1934.Prior to founding Wellogix, Mr. Chisholm co-founded and served as President of ProTechnics Company from 1985 until its sale to Core Laboratories in December of 1996.Mr. Chisholm served as Senior Vice President of Global Sales and Marketing of Core Laboratories until 1998, when he started Chisholm Energy Partners, an investment fund focused on mid-size energy service companies.Mr. Chisholm holds a Business Administration degree from Fort Lewis College in Colorado.He currently serves on the Editorial Advisory Board on Middle East Technology of the Oil & Gas Journal. Mr. Chisholm brings significant natural resources experience to our Board, especially in connection with his background in supplying drilling and production related products and services to the oil, gas and mining industries. In addition, Mr. Chisholm’s investment fund experience with mid-size energy service companies is an invaluable resource as the Company assesses its capital and liquidity needs. 6 Richard L. Yadon Richard L. Yadon, 52, has served as a Director since 2003.Mr. Yadon served as an advisor to the Board of Directors of Natural Gas Services Group from June 2002 to June 2003.Since 1981, Mr. Yadon has owned and operated Yadeco Pipe & Equipment.Since 1994, he has co-owned and served as President of Midland Pipe & Equipment, Inc.In April 2007, Mr. Yadon became the sole owner of Midland Pipe & Equipment, Inc.Yadeco Pipe & Equipment and Midland Pipe and Equipment, Inc. are engaged in the business of providing oil and gas well drilling and completion services and equipment to oil and gas producers conducting operations in Texas, New Mexico, Louisiana and Oklahoma.Since 1981, he has owned Yadon Properties, which owns and operates real estate in Midland, Texas. Mr. Yadon has 29 years of experience in the energy service industry. Mr. Yadon brings to the Board a wealth of experience in the energy services industry through his career as an owner of businesses engaged in providing pipe and drilling services and equipment to oil and gas companies. Furthermore, Mr. Yadon’s businesses operate in many of the same geographic locations that we operate in; thus, Mr. Yadon’s familiarity with our market areas are a significant benefit to the Board and our business operations. The Board of Directors recommends that shareholders vote “for” each of the two nominees named above. Continuing Directors Whose Terms Expire in 2011 Charles G. Curtis Charles G. Curtis, 76, has served as a Director of Natural Gas Services Group since April 2001.Since 2002, substantially all of Mr. Curtis’ business activities have been devoted to managing personal investments.From 1992 until 2002, Mr. Curtis was the President and Chief Executive Officer of Curtis One, Inc., a manufacturer of aluminum and steel mobile stools and mobile ladders.From 1988 to 1992, Mr. Curtis was the President and Chief Executive Officer of Cramer, Inc., a manufacturer of office furniture.Mr. Curtis has a Bachelor of Science degree from the United States Naval Academy and a Master of Science degree in Aeronautical Engineering from the University of Southern California. Through his manufacturing career and engineering educational background, Mr. Curtis assists the Board and the Company in connection with its compressor manufacturing business. As a past U.S. Naval Officer and U.S. Naval Academy graduate, Mr. Curtis also brings leadership skills to the Board and Company. Gene A. Strasheim Gene A. Strasheim, 69, has served as a Director of Natural Gas Services Group since 2003.From 2001 to 2004, Mr. Strasheim was a financial consultant to Skyline Electronics/Products, a manufacturer of circuit boards and large remotely controlled digital interstate highway signs.From 1992 to 2001, Mr. Strasheim was the Chief Financial Officer of Skyline Electronics/Products.From 1985 to 1992, Mr. Strasheim was the Vice President-Finance and Treasurer of CF&I Steel Corporation.Prior to that, Mr. Strasheim was the Vice President-Finance for two privately-held companies and was a partner with the public accounting firm of Deloitte Haskins & Sells.Mr. Strasheim has practiced as a certified public accountant in three states. Mr. Strasheim holds a Bachelor degree in Business from the University of Wyoming. Mr. Strasheim brings extensive accounting and finance experience to our Board, as well as leadership and risk assessment skills. His background as both a partner with a national accounting firm, along with his experience as a chief financial officer for privately-held companies provides the Board with the background necessary to head our audit committee. Stephen C. Taylor Stephen C. Taylor, 56, has been President and Chief Executive Officer of Natural Gas Services Group since January 2005. He was elected as a Director of Natural Gas Services Group at the annual meeting of shareholders in June 2005. Effective January 1, 2006, Mr. Taylor was appointed Chairman of the Board of Directors. Immediately 7 prior to joining Natural Gas Services Group, Mr. Taylor held the position of General Manager − US Operations for Trican Production Services, Inc. from 2002 through 2004. Mr. Taylor joined Halliburton Resource Management in 1976, becoming its Vice President − Operations in 1989. Beginning in 1993, he held multiple senior level management positions with Halliburton Energy Services until 2000 when he was elected Senior Vice President/Chief Operating Officer of Enventure Global Technology, LLC, a joint-venture deep water drilling technology company owned by Halliburton Company and Shell Oil Company. Mr. Taylor elected early retirement from Halliburton Company in 2002 to join Trican Production Services, Inc. Mr. Taylor holds a Bachelor of Science degree in Mechanical Engineering from Texas Tech University and a Master of Business Administration degree from the University of Texas at Austin. Mr. Taylor’s senior management experience in the natural resources industry provides the Board and our company with significant insight into our business. Mr. Taylor’s engineering and advanced business training (MBA) uniquely suits him to provide leadership, technical expertise and financial acumen to our Board and to the operations of our company in connection with his position as our chief executive officer. Continuing Directors Whose Terms Expire in 2012 William F. Hughes, Jr. William F. Hughes Jr., 57, has served as a Director since December 2003.Mr. Hughes has over 30 years experience in the engineering and construction industry as a Registered Civil Engineer and licensed building contractor.From 1974 to 1979, he served as an officer in the United States Air Force. From 1979 to 1986, he was a project design engineer for Cushman & Associates.From 1986 to 1996, he served as a Project Manager on a variety of public works and industrial construction projects.Since 1983, Mr. Hughes has been co- owner of The Whole Wheatery, LLC, a natural foods store located in Lancaster, California.Mr. Hughes holds a Bachelor of Science degree in Civil Engineering from the United States Air Force Academy and a Master of Science in Engineering from the University of California at Los Angeles. Mr. Hughes’ career experience in the engineering and construction industry brings us invaluable skills which are applicable to our manufacturing processes. In addition, Mr. Hughes provides leadership skills in connection with his services as an officer with the U.S. Air Force and U.S. Air Force Academy graduate. Alan A. Baker Alan A. Baker, 78, was appointed as a Director of Natural Gas Services Group in March 2006 to fill a vacancy on the Board of Directors and was first elected as a Director of Natural Gas Services Group at the 2006 annual meeting of shareholders.Mr. Baker has served as a consultant to Halliburton Company and previously served as President, Chairman and Chief Executive Officer of Halliburton Company’s Energy Services Group, Houston, Texas, from 1991 until his retirement in 1995.Mr. Baker joined Halliburton Services in 1954 after graduating with a degree in Petroleum Engineering from Marietta College in Ohio.Mr. Baker has served Halliburton Services as Senior Vice President for U.S. Operations, Senior Vice President for International Operations and as President of the Vann Systems Division of Halliburton Company.Mr. Baker also served as a member of Halliburton’s executive committee.Mr. Baker has served on the Boards of Noble Affiliates, National Gas and Oil, Crestar Energy of Canada and the Mid-Continent Oil and Gas Association.He is Trustee Emeritus of Marietta College and is a registered professional engineer. Through his career with Halliburton and his educational experience as a petroleum engineer, Mr. Baker provides the Company with valuable knowledge concerning the energy services industry, including numerous senior level industry contacts. In addition, Mr. Baker’s experience as Chief Executive Officer with Halliburton Energy Services assists the Board with its leadership and management duties. 8 THE BOARD OF DIRECTORS AND ITS COMMITTEES Natural Gas Services Group’s Board of Directors held four meetings in 2009.Each Director attended at least 75% of the total number of Board meetings held while such person was a Director.Each Director also attended at least 75% of all of the meetings held by all committees of the Board of Directors for which he served (during the periods that he served).The Board of Directors acts from time to time by unanimous written consent in lieu of holding a meeting. Our non-management directors hold regularly scheduled executive sessions in which those directors meet without management participation.Generally, the Chairman of the Governance and Personnel Development Committee presides over these sessions.Charles G. Curtis is currently that Chairman. We typically schedule a Board meeting in conjunction with our annual meeting of shareholders.Although we do not have a formal policy on the matter, we expect our Directors to attend each annual meeting, absent a valid reason, such as illness or an unavoidable schedule conflict.Last year, all of the individuals then serving as Directors attended our 2009 annual meeting of shareholders except for Mr. Chisholm. To assist it in carrying out its duties, the Board has delegated certain authority to four separately designated standing committees. These committees are described below. Audit Committee The primary functions of our Audit Committee include: · assisting the Board in fulfilling its oversight responsibilities as they relate to our accounting policies, internal controls, financial reporting practices and legal and regulatory compliance; · hiring our independent registered public accounting firm; · monitoring the independence and performance of our independent registered public accounting firm; · maintaining, through regularly scheduled meetings, a line of communication between the Board, our financial management and independent registered public accounting firm; and · overseeing compliance with our policies for conducting business, including ethical business standards. The members of the Audit Committee are Gene A. Strasheim (Chairman), Charles G. Curtis and William F. Hughes, Jr.Our Board has determined that all of the members of the Audit Committee are independent, as defined under the applicable NYSE rules and listing standards.In addition, our Board of Directors has determined that Gene A. Strasheim is qualified as an “audit committee financial expert” as that term is defined in the rules of the Securities and Exchange Commission.The Audit Committee met three times during the last fiscal year. Our common stock is listed for trading on the New York Stock Exchange, or “NYSE”. Under rules of the NYSE, the Audit Committee is to be comprised of three or more Directors, each of whom must be independent.Our Board has determined that all of the members of the Audit Committee are independent, including Mr. Strasheim, as defined under the applicable rules and listing standards of the NYSE and the Securities and Exchange Commission. Any shareholder may obtain free of charge a printed copy of our Audit Committee Charter by sending a written request to Investor Relations, Natural Gas Services Group, Inc., 508 West Wall Street, Suite 550, Midland, Texas 79701.You can also view and print a copy of our Audit Committee Charter by clicking on the “Governance” tab at the Investor Relations page of our website at www.ngsgi.com. 9 Compensation Committee The functions of our Compensation Committee include: · assisting the Board in overseeing the management of our human resources; · evaluating our Chief Executive Officer’s performance and compensation; · formulating and administering our overall compensation principles and plans; and · evaluating management. The Compensation Committee’s policy is to offer the executive officers competitive compensation packages that will permit us to attract and retain individuals with superior abilities and to motivate and reward such individuals in an appropriate fashion in the long-term interests of Natural Gas Services Group and its shareholders.Currently, executive compensation is comprised of salary and cash bonuses and awards of long-term incentive opportunities in the form of stock options under our 1998 Stock Option Plan and restricted stock awards under the 2009 Restricted Stock/Unit Plan. The members of the Compensation Committee are William F. Hughes, Jr. (Chairman), Alan A. Baker, John W. Chisholm and Richard L. Yadon.Our Board has determined that all of the members of the Compensation Committee are independent, as defined under the applicable NYSE rules and listing standards.During the last fiscal year there were four meetings of the Compensation Committee. Compensation Committee Interlocks and Insider Participation The Compensation Committee members are not officers or employees of our company, and there is not, nor was there during fiscal 2010, any compensation committee interlock (in other words, no executive of our company serves as a Director or on the compensation committee of a company that has one or more executives serving on our Board of Directors or our Compensation Committee). Any shareholder may obtain free of charge a printed copy of our Compensation Committee Charter by sending a written request to Investor Relations, Natural Gas Services Group, Inc., 508 West Wall Street, Suite 550, Midland, Texas 79701.You can also view and print a copy of our Compensation Committee Charter by clicking on the “Governance” tab at the Investor Relations page of our website at www.ngsgi.com. Governance and Personnel Development Committee Our Governance and Personnel Development Committee primarily focuses on: · generally overseeing the governance of the Board and its committees; · interpreting the Governance Guidelines, the Code of Business Conduct and Ethics and other similar governance documents adopted by the Board; and · overseeing the evaluation of the Board and its committees. The members of the Governance and Personnel Development Committee are Charles G. Curtis (Chairman), Alan A. Baker, John W. Chisholm and Richard L. Yadon.Our Board has determined that each of the Governance and Personnel Development Committee members is independent, as defined under the applicable NYSE rules and listing standards.During the last fiscal year there were three meetings of the Governance and Personnel Development Committee. 10 Any shareholder may obtain free of charge a printed copy of our Governance Committee Charter by sending a written request to Investor Relations, Natural Gas Services Group, Inc., 508 West Wall Street, Suite 550, Midland, Texas 79701.You can also view and print a copy of our Governance Committee Charter by clicking on the “Governance” tab at the Investor Relations page of our website at www.ngsgi.com. Nominating Committee The functions of our Nominating Committee include: · identifying individuals qualified to become board members, consistent with the criteria approved by the Board; · recommending Director nominees and individuals to fill vacant positions; and · overseeing executive development and succession and diversity efforts. The members of the Nominating Committee are Richard L. Yadon (Chairman), Charles G. Curtis and Gene A. Strasheim.Our Board of Directors has determined that each of the Nominating Committee members is independent as defined under the applicable NYSE rules and listing standards.During the last fiscal year there were three meetings of the Nominating Committee. Any shareholder may obtain free of charge a printed copy of our Nominating Committee Charter by sending a written request to Investor Relations, Natural Gas Services Group, Inc., 508 West Wall Street, Suite 550, Midland, Texas 79701.You can also view and print a copy of our Nominating Committee Charter by clicking on the “Governance” tab at the Investor Relations page of our website at www.ngsgi.com.Our Nominating Committee does not have a diversity policy; however, as discussed below, the Committee’s goal is to nominate candidates who possess a range of experiences and backgrounds which will contribute to the board’s overall effectiveness in meeting its duties and forwarding the goals of our company. Our Nominating Committee will consider a Director candidate recommended by a shareholder.A candidate must be highly qualified in terms of business experience and be both willing and expressly interested in serving on the Board.A shareholder wishing to recommend a candidate for the Committee’s consideration should forward the candidate’s name and information about the candidate’s qualifications to Natural Gas Services Group, Inc., Nominating Committee, 508 West Wall Street, Suite 550, Midland, Texas 79701, Attn.: Richard L. Yadon, Chairman.Submissions must include sufficient biographical information concerning the recommended individual, including age, employment history for at least the past five years indicating employer’s names and description of the employer’s business, educational background and any other biographical information that would assist the Committee in determining the qualifications of the individual.The Committee will consider recommendations received by a date not later than 120 calendar days before the date our proxy statement was released to shareholders in connection with the prior year’s annual meeting for nomination at that annual meeting.The Committee will consider nominations received after that date at the annual meeting subsequent to the next annual meeting. The Committee evaluates nominees for Directors recommended by shareholders in the same manner in which it evaluates other nominees for Directors.Minimum qualifications include the factors discussed above. Director Independence The Board has determined that each of the following six members of the Board is “independent” within the meaning of applicable listing standards of the NYSE and under the standards set forth in Exhibit A to our Governance and Personnel Development Charter (“Governance Charter”), which are consistent with the NYSE listing standards: Alan A. Baker, John W. Chisholm, Charles G. Curtis, William F. Hughes, Jr., Gene A. Strasheim, and Richard L. Yadon.A copy of Exhibit A to our Governance Charter is available at our website, www.ngsgi.com, under the heading “Investor Relations—Governance.”The Board has made an affirmative determination that each of the six directors named above satisfies these categorical standards.In making its determination, the Board examined relationships between directors or their affiliates with us and our affiliates and determined that each such relationship, if any, did not impair the director’s independence. 11 The Board’s Leadership Structure Under our Corporate Governance Guidelines, our Chief Executive Office also serves as our Chairman of the Board, and that person is responsible to the Board for the overall management and functioning of the company.Stephen C. Taylor serves as both Chairman of the Board and our President and Chief Executive Officer (“CEO”).The Board believes this is the most effective Board leadership structure at the present time and believes that Mr.Taylor, in his role as Chairman/CEO, has the ability to execute on both our short-term and long-term strategies necessary for the challenging marketplace in which we compete.The independent directors believe that Mr. Taylor's detailed and in-depth knowledge of the issues, opportunities and challenges facing us and our business make him the best qualified director to develop agendas that ensure that the Board’s time and attention are focused on the most critical matters. Each of our directors, other than Mr. Taylor, is independent, and the Board believes that the independent directors provide effective oversight of management.The Board may subsequently decide, however, to change that leadership structure which would require a revision to our Corporate Governance Guidelines. The Board believes that it has in place safeguards to ensure that we maintain the highest standards of corporate governance and continued accountability of the CEO to the Board. These safeguards include: · All members of the Board are independent directors except for Mr. Taylor. · Each of the Board’s standing committees, including the Audit, Compensation, Governance and Nominating Committees, are comprised of and chaired solely by non-employee directors who meet the independence requirements under the NYSE listing standards and other governing laws and regulations. · Review and determination of Mr.Taylor’s compensation and performance remains within the purview of the Compensation Committee. · The independent directors continue to meet in executive sessions without management present to discuss the effectiveness of the company’s management, the quality of the Board meetings and any other issues and concerns. Role in Risk Oversight Our Board of Directors oversees the management of risks inherent in the operation of our businesses and the implementation of our strategic plan.Our executive management is responsible for the day-to-day management of risks we face.The Board is periodically advised by management on the status of various factors that could impact our business and operating results, including oil and gas industry issues, operational issues (such compressor manufacturing issues, backlog for compressor equipment,) legal and regulatory risks. The full Board is also responsible for reviewing our strategy, business plan, and capital expenditure budget. Our Board committees assist the Board in fulfilling its oversight responsibilities in certain areas of risk.Our Audit Committee serves an important role in providing risk oversight, as further detailed in its charter. One of the Audit Committee’s primary duties and responsibilities is to monitor the integrity of our financial statements, financial reporting processes, systems of internal controls regarding finance, and disclosure controls and procedures.The Compensation Committee assists the Board with risk management relating to our compensation policies and programs, and the Nominating and Governance Committee assists with risk management relating to Board organization, membership and structure, succession planning for our directors and executive officers, and corporate governance. CODE OF ETHICS Our Board of Directors has adopted a Code of Business Conduct and Ethics, or “Code”, whichis posted on our website at www.ngsgi.com. You may also obtain a copy of our Code by requesting a copy in writing at 508 West Wall Street, Suite 550, Midland, Texas 79701 or by calling us at (432) 262-2700. 12 Our Code provides general statements of our expectations regarding ethical standards that we expect our Directors, officers and employees, including our Chief Executive Officer and principal financial officer, to adhere to while acting on our behalf.Among other things, the Code provides that: · we will comply with all laws, rules and regulations; · our Directors, officers and employees are to avoid conflicts of interest and are prohibited from competing with us or personally exploiting our corporate opportunities; · our Directors, officers and employees are to protect our assets and maintain our confidentiality; · we are committed to promoting values of integrity and fair dealing; and that · we are committed to accurately maintaining our accounting records under generally accepted accounting principles and timely filing our periodic reports. Our Code also contains procedures for our employees to report, anonymously or otherwise, violations of the Code. EXECUTIVE OFFICERS Biographical information for the executive officers of Natural Gas Services Group who are not Directors is set forth below.There are no family relationships between any Director or executive officer and any other Director or executive officer.Executive officers serve at the discretion of the Board of Directors and until their successors have been duly elected and qualified, unless sooner removed by the Board of Directors.Officers are elected by the Board of Directors annually at its first meeting following the annual meeting of shareholders. Earl R. Wait, 66, became Vice President − Accounting in January 2006 and serves as our Principal Financial Officer for SEC reporting requirements. He served as our Chief Financial Officer from May 2000 to January 2006. He has also served as our Treasurer since 1998. Mr. Wait was our Chief Accounting Officer from 1998 to May 2000. During the period from 1993 to 2003, he also served as an officer or Director of our former subsidiaries. Mr. Wait is a certified public accountant, has a Bachelor of Business Administration degree from Texas A&M University − Kingsville and holds a Master of Business Administration degree from Texas A&M University − Corpus Christi and has more than 30 years of experience in the energy industry. James R. Hazlett, 53, has served as Vice President − Technical Services since June 2005.He also served as Vice President of Sales of Screw Compression Systems, Inc. from 1997 until June 2007 when Screw Compression Systems, Inc. was merged into Natural Gas Services Group.After the merger in June 2007, Mr. Hazlett continues to remain employed by Natural Gas Services Group as Vice President − Technical Services.Mr. Hazlett holds an Industrial Engineering degree from Texas A&M University and has over 27 years of industry experience. 13 EXECUTIVE COMPENSATION Compensation Discussion and Analysis Introduction and Overview The Compensation Committee or, the “Committee,” of the Board of Directors is responsible for determining the types and amounts of compensation we pay to our executives. The Committee operates under a written charter that you can view on our website at www.ngsgi.com.The Board of Directors has determined that each member of the Committee meets the independence and financial literacy requirements of the NYSE. The Board determines, in its business judgment, whether a particular Director satisfies the requirements for membership on the Committee set forth in the Committee’s charter. None of the members of the Committee are current or former employees of Natural Gas Services Group or any of its subsidiaries. The Committee is responsible for formulating and administering our overall compensation principles and plans.This includes establishing the compensation paid to our CEO, meeting and consulting with our CEO to establish the compensation paid to our other executive officers, counseling our CEO as to different compensation approaches, administering our stock option plan, monitoring adherence to our compensation philosophy and conducting an annual, and sometimes more frequent, review of our compensation programs and philosophy regarding executive compensation. The Committee periodically meets in executive session without members of management or management Directors present and reports to the Board of Directors on its actions and recommendations. Compensation Philosophy and Objectives Our compensation philosophy is to provide an executive compensation program that: · rewards performance and skills necessary to advance our objectives and further the interests of our shareholders; · is fair and reasonable and appropriately applied to each executive officer; and · is competitive with compensation programs offered by our competitors. The overall objectives of our compensation philosophy are to: · provide a competitive level of current annual income that attracts and retains qualified executives at a reasonable cost to us; · retain and motivate executives to accomplish our company goals; · provide long-term incentive compensation opportunities at levels appropriate for the respective responsibilities and performance of each executive; · align compensation and benefits with our business strategies and goals; · encourage the application of a decision making process that takes into account both short-term and long-term risks and the sometimes volatile nature of our industry; and · align the financial interests of our executives with those of our shareholders through the potential grant of equity based rewards. 14 Our Committee supports these objectives by emphasizing compensation arrangements that we believe are reasonable and will attract and retain qualified executives and reward them for their efforts to further our long-term growth and success.At the same time, we remain cognizant of and aim to balance our executive compensation arrangements with the interests and concerns of our shareholders. We have chosen to implement a relatively simple compensation framework for our executives.We feel that our compensation philosophies and practices are appropriate given our relatively small size as a public company. This framework has consisted primarily of base salaries, cash bonuses and stock options.By continuing a relatively simple compensation framework for our executives, we believe that we are able to establish a higher degree of transparency, understanding and certainty for our executives as well as the investing public, while at the same time avoiding complex benefit packages and agreements that can be, in some ways, difficult to understand and require significant time and cost to properly administer. In the end, we believe our compensation arrangements provide the desired results: fair and reasonable pay for achievements beneficial to Natural Gas Services Group and its shareholders. Assistance Provided to the Committee The Committee makes all compensation decisions regarding our executive officers.Stephen C. Taylor, our CEO, annually reviews the performance of each of our executive officers (other than the CEO whose performance is reviewed by the Committee) and presents recommendations to the Committee with respect to salary and cash bonus percentage adjustments and stock option grants for our executives (other than the CEO whose salary, cash bonus percentage adjustments and stock option grants are determined solely by the Committee).The Committee may exercise its discretion in modifying any recommendations made by our CEO. The Committee also seeks the input and insight of Mr. Taylor concerning specific factors that Mr. Taylor believes to be appropriate for the Committee’s consideration and which the Committee may not be aware of, such as extraordinary efforts or accomplishments of our executive officers.Mr. Taylor also advises the Committee on general topics such as the morale of our executives. Natural Gas Services Group’s accounting department assists the Committee in the compensation process by gathering and organizing data, which is then presented to the Committee by Mr. Taylor for the Committee’s review. Compensation Components We base our decisions regarding executive compensation primarily on our assessment of company performance, and each executive officer’s leadership, performance and individual contributions to our business. The accounting and tax treatment of different elements of compensation has not to date had a significant impact on our use of any particular type of compensation. In reviewing the overall compensation of our officers, we have historically considered and used a mix of the following components or elements of executive compensation: • base salary; • cash bonuses under our incentive cash bonus program; • stock option grants and stock awards; • retirement and other benefits generally available to all of our employees; and • limited perquisites. We do not presently and have not in the past used any of the following types of executive compensation: • defined benefit pension plans; • employee stock purchase/ownership plans; 15 • supplemental executive retirement plans/benefits; or • deferred compensation plans. Compensation Evaluation Factors We continue, as we have in the past, to rely on the following factors in evaluating and determining the amount of compensation we pay our executives: • our general knowledge of executive compensation levels in the natural gas compression industry and similarly sized energy service companies; • each executive’s individual performance and the overall performance of Natural Gas Services Group; and • specific company financial metrics and the application of specific weights to such metrics. The applicability of these factors varies depending on the type of compensation being evaluated and determined.For instance, we do not rely on weighted company financial metrics to evaluate and determine base salary levels, but such factor is the primary means through which we evaluate and determine the amount of the cash bonuses we award to our executives. Below is a more detailed discussion of how these factors apply to the different types of compensation we utilize. Executive Compensation Levels of other Companies in the Natural Gas Compression and Related Businesses Historically, we have not focused on a specific peer group to evaluate and establish the compensation of our executive officers.This is primarily because our Compensation Committee has not found similarly-situated companies specializing in gas compression services of similar size.In the Committee’s experience, most of the gas services companies in our industry offer a broader scope of products and services than we do, and typically are significantly larger, on both a revenue and market capital basis.Thus, the Committee’s review of industry compensation has been limited to simply obtaining a broad-based, general understanding of current compensation practices.For this reason, we have not in the past and do not currently consider the specific amounts of executive compensation paid by such companies when evaluating or determining our executive compensation.We do, however, from time to time, consider the types of executive compensation offered by publicly traded gas service companies and the annual increases or decreases on a percentage basis in such compensation. Individual and Company Performance – Base Salary and Equity Awards We also evaluate compensation, particularly base salary levels and equity awards (stock options and restricted stock awards), through an analysis of each executive officer’s individual performance and the overall performance of Natural Gas Services Group, our goal being to strengthen the link between what we pay our executives and the performance of Natural Gas Services Group.Factors we consider in our analysis include: • the individual performance, leadership, business knowledge and level of responsibility of our officers; • the particular skill-set and longevity of service of the officer; • the effectiveness of the officer in implementing our overall strategy; • the general financial performance and health of the Company; 16 Specific Company Financial Metrics – Cash Bonuses With respect to compensation we pay in the form of cash bonuses, the Committee sets target performance levels for three specific company financial metrics.The Committee relies on whether these targets are achieved and the individual performance of our executive officers to determine whether cash bonuses are awarded and the amounts of such bonuses.The three financial metrics the Committee considers are: • total revenues; • EBITDA; and • net income before taxes. EBITDA is calculated from our audited financial statements by adding to net income, or loss, (1) amortization and depreciation expense, (2) interest expense and (3) provision for income tax expense. We believe that our core executive compensation mix of base salary, cash bonuses and equity awards, while fairly limited, presently provides enough diversity for us to link executive compensation to our short-term and long-term objectives.For instance, base salaries and cash bonuses are closely linked to the short-term objectives of providing reasonable and competitive levels of current annual income, while equity awards are more closely linked to the long-term objectives of earnings per share and increased market value of our common stock. Base Salary We provide our executive officers and other employees with base salary to compensate them for services rendered during the fiscal year.Each year the Committee receives base salary recommendations from our CEO for all of our executive officers (other than our CEO whose base salary is evaluated by the Committee on an annual basis). The Committee reviews comparative salary data and information gathered by the Committee relative to certain of our competitors and industry peers to gain some general knowledge of what our competitors pay their executive officers.The competitors are certain privately held companies in the natural gas industry that are comparable in size to us.We do not consider the specific amounts of the compensation packages offered by our competitors that are public companies because of the considerable size difference between those companies and us, but we do from time to time consider the types of compensation offered by such competitors and the annual increases or decreases on a percentage basis in such compensation.The Committee determines base salary levels by considering the comparative salary data and information gathered by the Committee in conjunction with the factors described above under the caption “Individual and Company Performance – Base Salary and Stock Options”.We do not give specific weights to any of the factors the Committee considers in determining base salary levels or adjustments thereto. Based on our criteria for base salary level determinations, Stephen C. Taylor, President and CEO received an increase in annual base salary for 2009 from $275,000 to $315,000.The base salaries for our other named executive officers did not change from their 2008 amounts, which are as follows: (i) Earl R. Wait, our Vice President – Accounting – $135,000, (ii) Paul D. Hensley, our Senior Vice President Technology – $145,000; and (iii) James Hazlett, our Vice President – Technical Services – $135,000.In January 2010, our Compensation Committee met to discuss compensation matters concerning Mr. Taylor.Pursuant to the terms of our employment agreement with Mr. Taylor, we reviewed his base salary, but in compliance with his request and in keeping with the company-wide salary freeze, no increase was made to his base salary for 2010. Short-Term Incentives – Incentive Cash Bonus Program The Committee has adopted an Incentive Cash Bonus Program or, the “IBP,” that provides guidelines for the calculation of annual non-equity incentive based compensation in the form of cash bonuses to our executives, subject to Committee oversight and modification.The bonuses awarded under the IBP are short-term awards in 17 recognition of the overall performance and efforts made by our executives during a particular year.Each year, the Committee approves the group of executives eligible to participate in the IBP and establishes target award opportunities for such executives, excluding our CEO, whose employment agreement provides for a target award opportunity of up to 50% of base salary.For 2010, the Committee modified Mr. Taylor’s target award opportunity to up to 60% of his base salary.Target award opportunities for our other executives range from 25% to 50% of base salary. In 2009, 90% of an executive officer’s IBP award was based on achievement of company financial objectives relating to: • total revenues; • EBITDA; and • net income before taxes. Each of these three components accounts for 30% of the total company financial objective portion of the IBP.The remaining 10% of an executive officer’s IBP award is based upon individual performance as evaluated by our CEO (except with respect to our CEO whose individual performance is evaluated by the Committee). Each year, the Committee sets a target level for each component of the company financial objective portion of the IBP.The payment of awards under the IBP is based upon whether these target levels are achieved for the year.If we achieve the target levels for all components of the company financial objective portion of the IBP, an executive with a base salary of $100,000 and a target award opportunity of 40% will receive a cash bonus of $40,000, assuming the executive receives the full amount (10%) of the individual performance portion of the IBP.If we do not achieve the target levels for all of the components, the Committee will decrease the target award opportunity for each executive officer by a percentage of up to 30% for each component in which there is a shortfall.For instance, if we meet all target levels except the target level for EBITDA, the Committee will decrease the executive’s award opportunity by up to 30%.With respect to the executive described above, the award opportunity for such executive would be reduced from 40% to as low as 28% (the target bonus of 40% multiplied by 70%), in which case the executive would receive a cash bonus of $28,000, assuming the executive receives the full amount of the individual performance portion of the IBP. The following table sets forth the bonus financial criteria and target thresholds set by the Committee and compares such thresholds to actual performance achieved and the resulting bonus payout percentages earned in 2009: 2009 Incentive Cash Bonus Program Bonus Criteria Base Target Actual Performance % of Base Achieved Base Target Payout Revenue $ $ % 0 % Net Income before Taxes % 0 % EBITDA % 0 % Personal Performance 10 % N/A N/A N/A Total 0 % The following table sets forth the maximum bonus eligibility set by the Committee for 2009 for each of our named executive officers, and based upon the payout percentages noted in the table above, the bonus payout amount earned by each named executive for 2009 under our Incentive Cash Bonus Program: 18 Name Title Base Salary Max Bonus Eligibility % of year Eligible Bonus Payout % Bonus Payouts Steve Taylor Pres/CEO $ 50
